DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 108806620; submitted by Applicant, machine translation provided by Examiner).
In regards to claims 1 and 16, Liu discloses a driving method of light emitting diode (LED) display, configured to be applied to an LED display capable of varying a refresh rate thereof, with the driving method comprising:
controlling an organic light-emitting diode of the LED display by an emission signal having a plurality of frame periods, with each of the frame periods having a PWM part with a duty ratio (Figs. 7-9 and pages 9-11);
detecting whether a change in the refresh rate of the LED display exists (Figs. 7-9 and pages 9-11), and
performing a compensation procedure when the change is detected, with the compensation procedure compensating a brightness difference of the organic light-emitting 

In regards to claim 15, Liu discloses the driving method of LED display according to claim 1, wherein the emission signal is generated by a controller of the LED display and sent to a pixel of the LED display, with said pixel having the organic light-emitting diode (Figs. 7-9 and pages 9-11).

In regards to claim 20, Liu discloses a light emitting display (LED) display, capable of varying a refresh rate thereof, comprising:
an LED panel with a plurality of pixels (Figs. 7-9 and pages 9-11); and
a controller electrically connecting with the pixels (Figs. 7-9 and pages 9-11),
wherein the controller generates an emission signal having a plurality of frame periods and sends the emission signal to one of the pixels, with each of the frame periods having a PWM part with a duty ratio, and wherein the controller changes the duty ratio from an initial duty ratio to a final duty ratio when a change in the refresh rate of the LED display exists (Figs. 7-9 and pages 9-11).

Allowable Subject Matter
Claims 2-14, 17-19 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 24, 2022